Although the prosecutor improperly made reference to the fact that the missing witness testified before the Grand Jury and paraphrased what she had told the police the night she was robbed, in view of the overwhelming evidence of defendant’s guilt, we find the error to be harmless (People v Crimmins, 36 NY2d 230). We have reviewed defendant’s other claims of error on appeal and find them to be without merit. (Appeal from judgment of Erie County Court, Wolfgang, J. — robbery, second degree.) Present — Dillon, P. J., Callahan, Denman, Green and Schnepp, JJ.